Citation Nr: 0936498	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (claimed as peripheral neuropathy of the 
bilateral upper extremities), to include as secondary to 
service-connected diabetes mellitus type II with hypertension 
and erectile dysfunction.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral upper extremity peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus type II 
with hypertension and erectile dysfunction.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right lower extremity 
peripheral neuropathy.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left lower extremity 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004, December 2006, and 
June 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2008, the Veteran cancelled a hearing he had 
scheduled at the RO.  In June 2009, the Veteran presented 
testimony at a personal hearing conducted at the Waco RO 
before the undersigned who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  A 
transcript of this personal hearing is in the Veteran's 
claims folder.

The Board also notes that in April 2008, the Veteran withdrew 
claims that he had filed, which had not yet been addressed by 
the RO, for entitlement to service connection for artery 
disease of the bilateral lower extremities, nerve damage of 
the bilateral lower extremities, and an increased rating for 
loss of use of a creative organ.  He also withdrew his appeal 
for an earlier effective date for the grant of service 
connection for diabetes mellitus type II and its residuals.  
In a June 2009 statement, the Veteran also withdrew his 
appeal for entitlement to an increased initial rating for 
diabetes mellitus type II.  Therefore, the Board will proceed 
without consideration of these issues.  38 C.F.R. § 20.204.  

The Board also notes that the Veteran was granted entitlement 
to service connection for post traumatic stress disorder 
(PTSD) in a September 2006 rating decision.  In a December 
2006 notice of disagreement (NOD), the Veteran disagreed with 
the 50 percent evaluation assigned for the service-connected 
PTSD and a statement of the case (SOC) was issued in October 
2007.  Thereafter, in a Form 21-4138, received in January 
2008, the Veteran stated that he would like to file a letter 
of disagreement on his PTSD and wanted a SOC.  It is somewhat 
unclear why the Veteran submitted this document as he did not 
specify what aspect of the PTSD claim he was disagreeing 
with, i.e. assigned rating, effective date.  In any event, 
the Board notes that this correspondence was filed well after 
a year following the September 2006 rating decision and 
therefore cannot constitute a valid NOD with that decision.  
38 C.F.R. § 20.302(a).  Moreover, a SOC was issued following 
the December 2006 NOD.  Additionally, this correspondence 
does not fulfill the requirements of a substantive appeal as 
it is not timely with the September 2006 rating decision or 
the October 2007 SOC.  38 C.F.R. § 20.302(b).  The Board 
refers the January 2008 Form 21-4138 to the RO for any 
necessary development.  

During his June 2009 hearing, the Veteran indicated that he 
was quitting his job because he could no longer work due to 
his service-connected disabilities and that he was planning 
to file for Social Security Administration (SSA) disability 
benefits.  In particular, he indicated that he had difficulty 
walking due to his service-connected bilateral lower 
extremity neuropathy.  Thus, a claim for total disability 
based on individual unemployability (TDIU) was raised during 
the hearing.  The recent case of Rice v. Shinseki determined 
that when entitlement to TDIU is raised during the 
adjudicatory process of the underlying disability or during 
the administrative appeal of the initial rating assigned for 
that disability, it is part of the claim for benefits for the 
underlying disability.  22 Vet. App. 447, 454 (2009).  In 
this case, the initial disability ratings assigned the 
service-connected left and right lower extremity peripheral 
neuropathy are on appeal, so, consequently, TDIU is part of 
these claims.  Therefore, the Board refers the matter of TDIU 
to the RO for adjudication in the first instance.  

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
extremities, and entitlement to an initial disability rating 
in excess of 10 percent for service-connected right and left 
lower extremity peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service combat noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for bilateral hearing loss disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection also may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
\responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Analysis

The Veteran contends that his hearing loss is related to 
noise exposure he experienced in combat situations during his 
two tours in Vietnam.  In particular, he testified during his 
hearing that he could not hear for a few days after a mortar 
exploded near him on his right side.  After considering the 
evidence currently of record, the Board finds that a remand 
is necessary for another examination that addresses the 
etiology of the Veteran's hearing loss.  

The service treatment records reflected that on the 
authorized audiological evaluation at service entrance in May 
1965 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
10 (20)
20 (30)
15 (20)
LEFT
20 (35)
5 (15)
25 (35)
25 (35)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Thus, it appears that the Veteran 
may have had some degree of hearing loss upon his entrance 
into service.  

The Veteran testified that he did not seek treatment for his 
hearing loss during service.  Although whispered and spoken 
voice findings were 15/15 bilaterally, no audiometric 
findings were recorded upon the Veteran's separation from 
service in April 1969.  The Veteran testified that after his 
separation from service, he failed the hearing test for the 
first job he applied for.  He added that his hearing in his 
right ear is worse than in his left ear, and his right side 
is where the mortar exploded.  The Board notes that Veteran 
was granted service connection for PTSD in a September 2006 
rating decision wherein it was noted that the Veteran served 
two combat tours in Vietnam from April 1966 to May 1967 and 
then from March 1968 to April 1969.  In particular, his 
service personnel records indicated that he participated in 
operations against communist aggression in support of U.S. 
Forces from May 1966 to March 1967.  Consequently, acoustic 
trauma as the result of the Veteran's combat experience is 
conceded.  38 U.S.C.A. § 1154(b).  

The Veteran underwent a VA audiological examination in 
November 2006.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
75
105
105+
LEFT
20
35
60
75
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
examiner stated that hearing thresholds were within normal 
limits 500 to 6000 hz bilaterally at the time of the 
enlistment physical, with left ear thresholds at a borderline 
normal level.  The examiner concluded that because 
audiometric testing was not done at the time of separation, 
an opinion cannot be rendered without resorting to 
speculation.  This speculative opinion is inadequate for 
rating purposes.  

Notwithstanding the foregoing, the results of the 
audiological examination indicate that the Veteran has 
hearing loss pursuant to 38 C.F.R. § 3.385, and reflects a 
more severe hearing loss in the 2000 to 4000 hertz range in 
the right ear.  These findings appear to be consistent with 
the Veteran's reports that he experienced acoustic trauma 
from a mortar round on his right side.  Additionally, the 
Board finds the Veteran's testimony that he failed the 
hearing test for his first post-service job to be credible.  
Consequently, because there is evidence of acoustic trauma 
during service and current audiometric findings of hearing 
loss bilaterally, with more severe hearing loss in the right 
ear consistent with the Veteran's credible testimony that a 
mortar round landed next to his right ear, the Board finds 
that service connection for a bilateral hearing loss 
disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.


REMAND

Service connection for bilateral carpal tunnel syndrome 
(claimed as peripheral neuropathy of the bilateral upper 
extremities), to include as secondary to service-connected 
diabetes mellitus type II with hypertension and erectile 
dysfunction.

In a June 2008 rating decision, the Veteran was denied 
service connection for bilateral carpal tunnel syndrome, 
claimed as bilateral upper extremity peripheral neuropathy, 
to include as secondary to service-connected diabetes 
mellitus type II with hypertension and erectile dysfunction.  
However, during his hearing, the Veteran testified that there 
were two separate disabilities occurring in his bilateral 
upper extremities, carpal tunnel syndrome and neuropathy.  
The Veteran indicated that he was not contending that his 
carpal tunnel syndrome was related to service, only bilateral 
upper extremity peripheral neuropathy.  As will be discussed 
below, the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for bilateral upper extremity peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus type II with hypertension and erectile 
dysfunction, will be considered as a separate issue.  

Although it appears that the Veteran is not seeking service 
connection for bilateral carpal tunnel syndrome, he has not 
formally withdrawn the claim.  38 C.F.R. § 20.204.  On 
remand, it should be ascertained whether the Veteran desires 
service connection for bilateral carpal tunnel syndrome.  If 
so, the Board notes that he was not provided with any notice 
that addresses the VCAA.  Therefore, if the Veteran clarifies 
that he is seeking service connection for bilateral carpal 
tunnel syndrome, he should be provided with notice regarding 
how to substantiate this claim.

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral upper extremity peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus type II 
with hypertension and erectile dysfunction.

In a December 2004 rating decision, the Veteran was denied 
entitlement to service connection for bilateral upper 
extremity peripheral neuropathy and was notified of that 
decision in January 2005.  He did not initiate an appeal 
regarding that decision.  Thereafter in April 2008, the 
Veteran again requested service connection for his bilateral 
upper extremity peripheral neuropathy.  In a June 2008 rating 
decision, the Veteran was denied service connection for 
bilateral carpal tunnel syndrome, claimed as bilateral upper 
extremity peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus type II with hypertension 
and erectile dysfunction.  Although it appears that the RO 
did not address the claim for bilateral upper extremity 
peripheral neuropathy in the June 2008 rating decision, it 
was addressed in the February 2009 statement of the case 
(SOC) on a new and material evidence basis.  However, the 
Veteran did not receive any notice with regard to his claim 
to reopen for service connection for bilateral upper 
extremity peripheral neuropathy.

In Kent, the Court held that the VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Nicholson, 20 Vet. App. 1 (2006).  The 
Board notes that the Veteran has not been provided with a 
notice letter that complies with Kent for the issue of 
bilateral upper extremity peripheral neuropathy.  As noted 
above, the Veteran was previously denied service connection 
for bilateral upper extremity peripheral neuropathy in a 
December 2004 rating decision which stated that there was no 
evidence of bilateral upper extremity peripheral neuropathy 
upon VA examination.  Additionally, the provisions of 
38 C.F.R. § 3.156 were not listed in the February 2009 SOC.  
As such, the Veteran must be provided with notice that 
complies with Kent and 38 C.F.R. § 3.156 on remand.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right and left lower extremity 
peripheral neuropathy.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  

During his hearing, the Veteran contended that his bilateral 
lower extremity peripheral neuropathy had increased in 
severity since his last VA examination.  A review of the 
record reflects that the Veteran's disabilities were last 
examined in May 2008.  

The Veteran's service-connected left and right lower 
extremity peripheral neuropathy are currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  That diagnostic 
code provides for paralysis of the sciatic nerve that is mild 
incomplete; moderate incomplete; severe incomplete, with 
marked muscular atrophy; and complete, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  Although the 
May 2008 VA examination contained a neurological examination 
with sensory testing, the severity of impairment of the lower 
extremities is not clear from the results of that 
examination.  Consequently, because the Veteran indicated 
that his disabilities that worsened since the last VA 
examination and because the current severity of the 
disabilities is unclear, a remand is necessary for another 
examination.  38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to ascertain whether he is seeking 
entitlement to service connection for 
bilateral carpal tunnel syndrome, to 
include as secondary to service-connected 
diabetes mellitus type II with 
hypertension and erectile dysfunction.  If 
the Veteran indicates that he is seeking 
service connection for bilateral carpal 
tunnel syndrome, he should be provided 
with a notice letter that addresses the 
information and evidence that is necessary 
to substantiate the claim on a direct and 
secondary basis and informs him about the 
information and evidence that VA will seek 
to provide and that he is expected to 
provide.  

2.  Notify the Veteran of the definition 
of new and material evidence to reopen a 
claim as set forth in the current version 
of section 3.156(a) of VA regulations and 
inform him what is necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous final denial of his claim for 
bilateral upper extremity peripheral 
neuropathy in the December 2004 rating 
decision.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In particular, the Veteran 
should be informed that his claim was 
denied in December 2004 in part because 
there was no current evidence of bilateral 
upper extremity peripheral neuropathy.  
The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim on both a direct 
and secondary basis; (2) inform him of the 
information and evidence that VA will seek 
to provide; and (3) inform him of the 
information and evidence he is expected to 
provide.  The letter should also include 
an explanation as to the information or 
evidence needed to establish as disability 
rating and an effective date, as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bilateral peripheral neuropathy of the 
lower extremities on appeal.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected disabilities.  The examiner 
should comment on how these disabilities 
affect the Veteran's employment and daily 
life.  38 C.F.R. § 4.10.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
disabilities under the applicable rating 
criteria, which is currently 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Specifically, the examiner should address 
what nerve or nerves are affected, and 
whether there is mild incomplete; moderate 
incomplete; moderately severe incomplete; 
severe incomplete, with marked muscular 
atrophy; or complete paralysis of the 
sciatic nerve which characterized as when 
the foot dangles and drops, no active 
movement possible of muscles below the 
knee, flexion of knee weakened or (very 
rarely) lost. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, and after an appropriate 
period of time or after the Veteran 
indicates that he has no further evidence 
to submit, the claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, including notice of 
38 C.F.R. § 3.156(a), and the reasons for 
the decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


